Exhibit 10.39

 

RESOLVED that retroactive to the July 27, 2005 Audit Committee meeting, that the
Audit Committee members should be paid as follows for quarterly meetings where
the financial results press release is approved, the 10-Q is approved, and the
Committee meets with and hears from the independent auditors concerning SAS61
matters: $1,500 to the Chairman of the Audit Committee for such meeting, and
$750 to each member of the Committee for such meeting, regardless of whether
attendance is in person or by teleconference, and regardless of whether it
occurs on a regular Board of Directors meeting day.